Citation Nr: 1643332	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  08-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to April 1971. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the appeal in April 2012, December 2013, May 2014, and January 2016 for further development.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Erectile dysfunction has been shown to at least as likely as not be related to service-connected irritable bowel syndrome.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, erectile dysfunction is causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's April 2012, December 2013, May 2014, and January 2015 Remands, the Appeals Management Center (AMC)/RO obtained outstanding VA treatment records, scheduled VA examinations to determine the etiology of Veteran's erectile dysfunction, readjudicated the Veteran's claim, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In this case, the Veteran clearly has erectile dysfunction.  The remaining question, therefore, is whether there is competent evidence of a relationship between the Veteran's erectile dysfunction and his military service or service-connected disability.

VA treatment records indicate that the Veteran presented in July 2005 with report that he had been suffering from erectile dysfunction since starting antihypertensive medication. 

The Veteran underwent VA examination in September 2006 at which time the examiner opined that he believed more likely than not that the Veteran had underlying vascular disease which had contributed to his erectile dysfunction and that this was likely a result of the hypertension and less likely due to PTSD.  The examiner noted that medical literature did not support PTSD as a direct cause of erectile dysfunction.

An April 2008 letter from a VA nurse practitioner states, "Commonly, decreased libido more likely than not may occur with most antihypertensive medications.  He is taking Doxazosin (Cardura) for three purposes:  one to lower his blood pressure, two to reduce his nocturia (micturition during sleep hours), and lastly, to help him sleep a little better."

As noted above, the Board remanded the case in January 2016 for an etiology opinion with regard to erectile dysfunction (ED).  The examiner, a VA physician, stated, 

He was diagnosed and treated for PTSD since 1985.  Vet[eran] reported ED on May 9, 2000.  Electronic med[ical] records at Miami started May 1997.  He became hypertensive and was treated with hydroch[o]lrothiazide in 2001.  Vet[eran] has multiple other medical conditions such as severe psoriasis, irritable bowel syndrome, noct[u]ria and incontinence, obesity, tobacco, old age, which aggregate cause ED absent PTSD.  In addition, ED is a known side effect of HCTZ.

Although it appears that the Veteran's erectile dysfunction is most likely caused by his hypertension, including medication prescribed for the disorder, in light of the January 2016 opinion which indicates that the Veteran's service-connected irritable bowel syndrome in combination with other nonservice-connected disorders may also cause erectile dysfunction.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted.


ORDER

Entitlement to service connection for erectile dysfunction is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


